Citation Nr: 0907747	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  99-00 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic pain 
syndrome, manifested by joint problems and body aches, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for cough, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for vision problems, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for weight loss, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for irritable bowel 
syndrome, with symptoms of diarrhea, nausea, and stomach 
cramping, to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a skin disorder 
manifested by itching, to include as due to an undiagnosed 
illness.

10.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

11.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

12.  Entitlement to service connection for speech changes, to 
include as due to an undiagnosed illness.

13.  Entitlement to service connection for stress/depression, 
to include as due to an undiagnosed illness.

14.  Entitlement to service connection for sleep difficulty, 
to include as due to an undiagnosed illness.

15.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

16.  Entitlement to service connection for concentration 
problems, to include as due to an undiagnosed illness.

17.  Entitlement to an effective date, prior to December 20, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from April 1990 to August 
1990 and from December 1990 to May 1991, to include service 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Periods of Reserve service are shown.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the St. Louis, 
Missouri, VA Regional Office (RO).  

This case has previously come before the Board.  Most 
recently, in December 2007, the matters were remanded to the 
agency of original jurisdiction (AOJ) for additional 
development. The case has been returned to the Board for 
further appellate review.  

The Board notes that additional evidence was associated with 
the claims file in December 2008 in support of a 
determination in regard to service connection for PTSD, and 
specifically noted to be in response to the July 2007 
supplemental statement of the case reflecting the AOJ's 
denial of service connection for PTSD.  The Board notes that 
service connection for PTSD was granted in a December 2007 
Board decision.  

The appellant was afforded a hearing before a hearing officer 
at the RO in February 1998.  A transcript of the hearing has 
been associated with the claims file.  The Board notes that 
the appellant did not respond to the AOJ's December 20, 2006 
letter requesting clarification in regard to a request for a 
Board hearing.  Thus, the hearing requests, to include those 
contained in the August 1998 and November 1998 VA Form 9s, 
are considered withdrawn.

The issues of entitlement to service connection for shortness 
of breath and cough, to include as due to an undiagnosed 
illness, and the issue of entitlement to an effective date, 
prior to December 20, 2002, for the grant of service 
connection for PTSD are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  The evidence tends to establish that chronic pain 
syndrome, manifested by joint pain and body aches, is 
attributable to service-connected disability.  

3.  The competent evidence establishes that the appellant 
does not have rheumatoid arthritis.  

4.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by fatigue.  

5.  The competent evidence establishes that the appellant 
does not have a vision disorder for VA purposes that is 
etiologically related to active service, to include as due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  

6.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by abnormal weight 
loss.  

7.  The evidence tends to establish that irritable bowel 
syndrome, with symptoms to include diarrhea, nausea, and 
stomach cramping, is attributable to service-connected 
disability.  

8.  The competent evidence does not relate a skin disorder to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.  The competent 
evidence establishes that a chronic skin disorder, to include 
seborrheic dermatitis and uticaria/exzema, was not manifest 
in service and is not attributable to service or service-
connected disability.  

9.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by hair loss.  

10.  The competent evidence does not relate headaches to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War, and the competent 
evidence does note establish that a chronic headache 
disability was manifest in service and is not attributable to 
service.  

11.  The competent evidence does establish a separately 
identifiable chronic disability manifested by speech changes.  

12.  The evidence tends to establish that a depressive 
disorder is attributable to service-connected disability.  

13.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by sleep 
difficulty.  

14.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by memory loss.  

15.  The competent evidence does not establish a separately 
identifiable chronic disability manifested by concentration 
problems.  


CONCLUSIONS OF LAW

1.  Chronic pain syndrome is proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310 (2008).

2.  Rheumatoid arthritis was not incurred or aggravated in 
service, and may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2008).

3.  Chronic disability manifested by fatigue was not incurred 
or aggravated in service, and may not be presumed to be due 
to undiagnosed illness incurred during Persian Gulf service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2008).

4.  A vision disability was not incurred or aggravated in 
service, and may not be presumed to be due to undiagnosed 
illness incurred during Persian Gulf service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).

5.  Chronic disability manifested by abnormal weight loss was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

6.  Irritable bowel syndrome is proximately due to or the 
result of service-connected disability.  38 C.F.R. § 3.310 
(2008).

7.  Chronic disability manifested by a skin disorder was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service, and is not proximately due to or the result of 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.317 (2008).

8.  Chronic disability manifested by hair loss was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

9.  A chronic headache disability was not incurred or 
aggravated in service, and may not be presumed to be due to 
undiagnosed illness incurred during Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304, 3.317 (2008).

10.  Chronic disability manifested by speech changes was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

11.  Depressive disorder is proximately due to or the result 
of service-connected disability.  38 C.F.R. § 3.310 (2008).

12.  Chronic disability manifested by sleep difficulty was 
not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

13.  Chronic disability manifested by memory loss was not 
incurred or aggravated in service, and may not be presumed to 
be due to undiagnosed illness incurred during Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).

14.  Chronic disability manifested by concentration problems 
was not incurred or aggravated in service, and may not be 
presumed to be due to undiagnosed illness incurred during 
Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claims based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately her responsibility 
to give VA any evidence pertaining to the claims.  The 
January 2003, April 2003, August 2003, September 2006, and 
June 2008 letters told her to provide any relevant evidence 
in her possession.  See Pelegrini, 18 Vet. App. at 120.  

Letters, to include a letter dated in June 2008, fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although the notification 
letter was not sent prior to the initial adjudication of the 
claimant's claims, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated.  The Board notes that 
supplemental statements of the case have been issued.  If 
there is VCAA deficiency, i.e., VCAA error, this error is 
presumed prejudicial to the claimant.  VA may rebut this 
presumption by establishing that the error was not 
prejudicial.  See Sanders v. Nicholson, 487 F. 3d 881 (2007); 
see also Simmons v. Nicholson, 487 F. 3d 892 (2007).  

In Sanders, the claimant was allowed a meaningful opportunity 
to participate in the adjudication of the claim and the 
essential fairness of the adjudication process was not 
affected.  The claimant was provided VCAA notification and 
had knowledge in that regard.  As further noted below, VA has 
obtained all relevant evidence.  Thus, even though the 
initial VCAA notice came after the initial adjudication, 
there is no prejudice to the claimant.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the Court found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations, to include in June 2008 and July 2008.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in June 2008.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  Service 
connection basically means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces.  38 C.F.R. §§ 3.303, 3.304 (2008).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

VA is authorized to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 
U.S.C.A. § 1117.

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  This regulation has changed a 
number of times during the appellant's appeal.  As originally 
constituted, the regulation established the presumptive 
period as not later than two years after the date on which 
the veteran last performed active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  Effective December 18, 2006, the 
period within which such disabilities must become manifest to 
a compensable degree in order for entitlement for 
compensation to be established was extended to December 31, 
2011.  See 38 C.F.R. § 3.317 (2008).

Effective March 1, 2002, the statutes affecting compensation 
for disabilities occurring in Gulf War veterans were amended.  
See Veterans Education and Benefits Expansion Act of 2001, 
Public Law 107-103, 115 Stat. 976 (2001).  Among other 
things, these amendments revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B).

The regulation concerning service connection for 
manifestations of undiagnosed illness now reads as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness; (B) The following medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable 
bowel syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or 

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue  (2) Signs or symptoms involving skin  (3) 
Headache  (4) Muscle pain  (5) Joint pain  (6) Neurologic 
signs and symptoms  (7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system (upper 
or lower)  (9) Sleep disturbances  (10) Gastrointestinal 
signs or symptoms  (11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.   
38 C.F.R. § 3.317.

Adjudication of a veteran's Persian Gulf service connection 
claims must also include consideration of both the prior and 
the revised criteria.  The General Counsel of VA has held 
that where a law or regulation changes during the pendency of 
a claim, the Board should first determine whether the revised 
version is more favorable to the veteran.  In so doing, it 
may be necessary for the Board to apply both the former and 
revised versions of the regulation.  However, if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  Thus, 
VA regulations specifically prohibit service connection for 
refractory errors of the eyes unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990) (service connection may not be granted for 
defects of congenital, developmental or familial origin, 
unless the defect was subject to a superimposed disease or 
injury).

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the Board's most recent remand.  The 
appellant was afforded VA examinations and the claims were 
readjudicated.  

In addition, as reflected in the December 2007 Board remand, 
service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder, has been established.  
Essentially, the appellant asserts that she has disability 
manifested by symptoms of joint and body aches, to include 
rheumatoid arthritis, as well as fatigue, vision problems, 
weight loss, stomach cramping, nausea, and diarrhea, hair 
loss, hair loss, a skin disorder, headache, depression, sleep 
difficulty, speech changes, memory loss, and concentration 
problems, related to service, to include to include service 
in the Persian Gulf as manifestations of undiagnosed illness.  
The Board notes that the appellant had two periods of active 
duty.  In regard to the second period, service personnel 
records verify service in the Persian Gulf War, and that she 
was stationed in Southwest Asia.  Accordingly, the Board 
concludes that the appellant meets the definition of "Persian 
Gulf Veteran."  The Board notes that while only the second 
period of service is relevant to the provisions relating to 
undiagnosed illness, the Board has considered both periods of 
service in making a determination in regard to the issues on 
appeal.

In regard to secondary service connection, the Board notes 
that except as provided in 38 C.F.R. § 3.300(c), disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (2008).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, in this case, in order to warrant service connection 
for the claims on appeal based on secondary service 
connection, the evidence must show that the claimed disorder 
is related to service-connected disease or injury.  

The Board notes that at that time the appellant filed the 
claim, the criteria of 38 C.F.R. § 3.310 did not require a 
determination as to a baseline level of severity of a 
nonservice-connected disease or injury before service 
connection under a theory of aggravation was warranted.  
Clearly, the new regulation is restrictive and the Board 
shall not give impermissibly retroactive effect to the new 
regulation in this case.  See 38 C.F.R. § 3.310 (effective 
October 10, 2006).  

In this case, a finding of entitlement to service connection 
for a depressive disorder, chronic pain syndrome, and 
irritable bowel syndrome based on secondary service 
connection is supportable.  Having reviewed the record, the 
Board finds that the evidence tends to establish that a 
depressive disorder, chronic pain syndrome, and irritable 
bowel syndrome, with complaints to include diarrhea, nausea, 
and stomach cramping, are related to service-connected PTSD.  

In regard to depression, the Board notes that there is both 
positive and negative evidence.  For example, a December 1997 
VA examination report reflects a diagnosis of depressive 
disorder not otherwise specified, while the June 2008 VA 
examiner opined that the appellant's symptoms of fatigue and 
irritability did not meet the criteria for a mood disorder.  
In addition, while a November 1995 Persian Gulf Registry 
examination report reflects complaints of depression, the 
appellant specifically denied depression in November1993.  
Regardless, an October 2007 report notes depression secondary 
to PTD and the December 1997 reflects depressive disorder 
secondary to PTSD.  Having reviewed the record, the Board 
finds that the evidence tends to establish that a depressive 
disorder is secondary to service-connected PTSD. 

In addition, the Board notes that there is both positive and 
negative evidence in regard to the claim for irritable bowel 
syndrome.  For example, a November 1993 examination report 
shows that the abdomen and viscera were normal, and on the 
accompanying medical history, she specifically denied having 
or having had frequent indigestion, stomach, liver or 
intestinal trouble.  In addition, while a November 1995 
Persian Gulf Registry examination report reflects 
gastrointestinal complaints to include nausea and diarrhea, 
an August 1995 VA record notes her medical history was normal 
with respect to bowel disorders.  The Board notes that a 
February 1996 record reflects an assessment of 
gastroenteritis.  Regardless, the Board finds that the 
evidence tends to establish that irritable bowel syndrome is 
related to service-connected disability.  

In that regard, a February 1997 record notes irritable bowel 
syndrome giving rise to joint complaints, and a December 1999 
record notes gastroesophageal (GERD) exacerbated by stress.  
In addition, the July 2008 VA rheumatologist stated it was at 
least as likely as not that the appellant developed chronic 
pain syndrome related to service-connected PTSD, that chronic 
pain syndrome was related to irritable bowel syndrome, and 
that the appellant's service-connected PTSD, chronic pain 
syndrome, and irritable bowel syndrome were interrelated.  
Thus, a finding of service connection for chronic pain 
syndrome and irritable bowel syndrome secondary to service-
connected PTSD is supportable.  

The Board notes that in identifying chronic pain syndrome as 
the source of the appellant's joint pain and body aches, the 
July 2008 examiner determined that the appellant did not have 
rheumatoid arthritis.  While arthralgias of the knees was 
noted in a January 1991 service treatment record, the July 
2008 examiner stated that rheumatoid arthritis had been a 
misdiagnosis based upon the appellant's symptoms and a 
positive rheumatoid factor at the time the post-service 
diagnosis was entered.  The July 2008 VA examiner 
specifically concluded that the appellant did not have 
rheumatoid arthritis.  The Board notes that in the absence of 
proof of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, while there is some doubt, resolving all doubt 
in favor of the appellant, the Board finds that the evidence 
supports service connection for a depressive disorder, 
irritable bowel syndrome, and chronic pain syndrome secondary 
to service-connected PTSD.  There are diagnoses of depressive 
disorder, irritable bowel syndrome, and chronic pain syndrome 
and a competent opinion relating the disorders to service-
connected disability.  Thus, service connection for a 
depressive disorder, irritable bowel syndrome, and chronic 
pain syndrome secondary to service-connected disability is 
warranted.  

In regard to the remaining claims on appeal, the Board notes 
the appellant's report of having been exposed to smoke and 
some and chemical alarms during service in the Persian Gulf.  
In that regard, the Board notes that while service connection 
may be warranted for "medically unexplained chronic 
multisymptom illness," such as abnormal weight loss, chronic 
fatigue, neurologic signs and symptoms, and sleep 
disturbances, in this case, the competent evidence does not 
establish that the appellant's complaints in regard to 
fatigue, weight loss, hair loss, headaches, speech changes, 
sleep difficulty, memory loss, and concentration difficulties 
result in a separately identifiable chronic disability.  
Thus, the Board finds that the appellant does not have 
disability due to undiagnosed illness manifested by fatigue, 
weight loss, hair loss, headaches, speech changes, sleep 
difficulty, memory loss, and concentration difficulties due 
to undiagnosed illness, or otherwise related to in-service 
disease or injury in regard to those issues.  In addition, 
the competent evidence establishes that a diagnosed skin 
disorder is not related to service or service-connected 
disability.  Accordingly, service connection is not warranted 
in regard to these claims.

First, in regard to fatigue, the Board notes that service 
treatment records are negative for complaints or findings of 
chronic fatigue.  A November 1993 examination report shows 
that her physical stamina was assigned a profile of "1," 
and on an accompanying medical history she denied any medical 
concerns.  While a November 1995 Persian Gulf Registry 
examination report reflects complaints to include fatigue, a 
December 1995 general medical examination report notes 
lethargy, not chronic fatigue.  To the extent that a February 
1998 notes "new diagnosis of chronic fatigue," a mere 
transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The competent evidence does not 
establish a separately identifiable chronic disability 
manifested by fatigue.  

The appellant is competent to report her symptoms.  As a 
layperson, however, her opinion alone is not sufficient upon 
which to base a determination as to a relationship between 
service and any disability manifested by fatigue.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board finds that there is no competent 
evidence of a separately identifiable disability manifested 
by fatigue.  As noted, while the appellant is competent to 
report here symptoms, whether such results in disability 
requires competent evidence and the appellant is not shown to 
have expertise in this regard.  The Board notes that while 
the June 2008 VA examination notes that her symptoms, to 
include fatigue, did not meet the criteria for a depressive 
disorder, the Board has determined that service connection 
for a depressive disorder is warranted, and to the extent 
that symptoms of fatigue have been related to depressive 
disorder, such is for consideration in the evaluation of 
depressive disorder.  The competent evidence, however, does 
not establish a separately identifiable chronic disability 
manifested by fatigue.  

In regard to the claim pertaining to vision problems, the 
Board finds that service connection is not warranted.  
Initially, the Board notes that the record reflects that the 
appellant has refractive error.  

Refractor error of the eyes is not considered a disability 
for purposes of service connection.  For a determination of 
entitlement to VA benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

Although VA regulations do not specifically define what 
constitutes a refractive error, myopia is noted as a type of 
refractive error in VA Manual M21-1MR, Part III, Subpart iv, 
Chapter 4, Section B, para. 10(d).  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was the subject of aggravation by a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may 
not be granted for defects of congenital, developmental, or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

In this case, a July 1989 entrance examination report shows 
visual acuity of 20/100 on the right and 20/200 on the left 
and "refraction by lens" was noted, the appellant's eyes were 
assigned a profile of "2," and she stated that she had been 
wearing glasses since the age of 17.  An April 1990 record 
notes visual acuity of 20/200 on the right and 20/100 on the 
left.  A December 1990 optometric record shows visual acuity 
of 20/100 on the right and 20/70 on the left, and the 
assessment was ambylopia, right eye.  

On VA examination in March 2005, the examiner noted that 
light sensitivity was often associated with myopia and that 
the appellant's change in vision was quite normal for her 
visual status.  Similarly, the May 2007 VA examiner stated 
that the appellant's subjective complaints of change in 
vision were due to continued changes in refractive error, and 
that although the appellant's myopic progression was atypical 
for gender and age, noting development of myopia to the 
degree in the appellant's case would have been expected at a 
younger age, it was not unheard of.  The examiner 
specifically stated that the appellant's adult-onset 
progression of myopia was unrelated to service.  

Significantly, the June 2008 VA examiner stated that right 
eye esotropia, which was noted to probably have been present 
since childhood and to account for the slight decrease in 
visual acuity in the right eye (strabismic amblyopia), was 
not caused or aggravated by service.  In addition, the 
examination report notes no ocular findings to account for 
photosensitivity, and the examiner stated that peripheral dot 
lamellar opacities of the crystalline lenses of both eyes 
were developmental in nature, and that it was highly unlikely 
that the opacities contributed to photosensitivity given the 
peripheral location.  The examiner specifically stated that 
the appellant's refractive error was not caused or aggravated 
by service.  

In regard to the assertions of the appellant's 
representative, in correspondence received in December 2008, 
in regard to complaints of itching eyes during service, the 
Board notes that while a January 1991 service treatment 
record reflects complaints of itching eyes, it was noted that 
she had a cold, and to the extent that conjunctivitis has 
been identified, there is no competent evidence establishing 
a chronic disability of the eyes related to service, to 
include in association with mild punctuate staining (dryness) 
of the cornea identified in the June 2008 VA examination 
report.  There is no competent evidence of any chronic eye 
disability related to service, to include as due to 
undiagnosed illness.  

In this case, the Board has accorded more probative value to 
the competent medical opinions in regard to the claim of 
entitlement to service connection for vision problems.  The 
June 2008 examiner reviewed the claims file and provided a 
complete rationale in support of the opinion based on 
reliable principles.  Such is far more probative than the 
appellant's lays assertions in regard to diagnosis and/or 
etiology in regard to vision problems.  In addition, there 
are no objective signs of undiagnosed illness in association 
with vision problems.  Therefore, the claim for service 
connection for vision problems, to include as due to 
undiagnosed illness, fails.

As to the claims regarding a skin disorder and hair loss, the 
Board notes that service treatment records are negative for 
chronic disability of the skin or in association with hair 
loss.  A November 1993 Quadrennial examination report shows 
that the head and scalp, and skin were normal, and on the 
accompanying medical history, the appellant denied having or 
having had skin diseases, and any medical concerns.  The 
Board notes that an induration on the right forearm in August 
1995 was attributed to a mumps control site and she denied 
having or having had skin diseases.  

In addition, while hair loss was noted in a February 1996 
record, and the July 2008 rheumatology examination report 
reflects concerns in 1996 of a possible connective tissue 
disease given symptoms to include thinning hair/alopecia, the 
July 2008 examiner noted that a review of systems had been 
negative and that examination was normal.  Regardless, there 
is no competent evidence establishing a separately 
identifiable chronic disability manifested by hair loss.  
Rather, the June 2008 VA examiner specifically stated that 
hair loss was related to hair breakage.  

The Board further notes that the skin was noted to be normal 
on VA examination in December 1995, and while complaints of 
an ongoing flaking skin condition on the scalp and forehead 
were noted in May 1999 and dry skin was noted in October 
2007, the June 2008 VA examination report notes an onset of 
scalp/skin symptoms in 1995, and identified as seborrheic 
dermatitis and uticaria or eczema.  The Board notes that 
seborrheic dermatitis and uticaria and/or eczema are 
diagnoses.  Thus, the special provisions pertaining to 
undiagnosed illnesses are not applicable to those diagnoses.  
See 38 C.F.R. § 3.317 (2008).  The competent evidence does 
not establish a separately identifiable chronic disability 
manifested by hair loss, and there is no competent evidence 
relating a skin disorder, to include seborrheic dermatitis, 
dry skin, and/or uticaria or eczema, to service.  

As to secondary service connection for hair loss and/or a 
skin disorder, the Board notes that the service connection 
for PTSD and anxiety was granted in a December 2007 Board 
decision and service connection has herein been established 
for depressive disorder, chronic pain syndrome, and irritable 
bowel syndrome.  As the Board has determined that there is no 
separately identifiable chronic disability manifested by hair 
loss a theory of secondary service connection is not relevant 
in regard to hair loss.  In addition, there is no competent 
evidence establishing that a skin disorder is secondary to 
service-connected disability.  The June 2008 VA examiner 
stated that any skin disorders, to include seborrheic 
dermatitis of the scalp and/or possible uticaria or eczema, 
were independent of PTSD and anxiety disorder, and in that 
service-connected PTSD and anxiety disorder are interrelated 
with irritable bowel syndrome and chronic pain syndrome, and 
depression is secondary to PTSD and anxiety disorder, the 
Board finds a skin disorder is not secondary to service-
connected disability.  

In regard to headaches, the Board notes that while the 
appellant testified to an onset of headaches in service, 
Transcript at 2 (1998), an August 1995 record notes an onset 
of headaches in association with post-service child 
birth/delivery.  A February 2000 record reflects that she was 
pregnant and had a four-year old child.  As reflected in the 
appellant's testimony, and as documented in the record, the 
initial treatment for headaches was in 1995.  In addition, 
the Board notes that while a December 1995 VA examination 
report notes a history of an onset of headaches in 1992, a 
mere transcription of lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  The Board further notes that a 
November 1993 examination report reflects that the appellant 
specifically denied having or having had frequent or severe 
headache.  Regardless, the competent evidence does not 
establish a headache disability related to service, to 
include undiagnosed illness.  

The appellant is competent to report her symptoms, to include 
headaches.  As a layperson, however, her opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and headaches.  Rather, the 
Board must weigh and assess the competence and credibility of 
all of the evidence of record.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  The Board notes that a December 1995 VA brain 
examination report notes cranial nerves II-XII were intact.  

In this case, the Board has accorded more probative value to 
the contemporaneous evidence, to include the November 1993 
report of examination in which the appellant specifically 
denied headaches, as well as the August 1995 record 
attributing headaches to child birth/delivery.  The competent 
evidence does not establish a headache disability related to 
service, to include as due to undiagnosed illness.  

The Board further finds that service connection in not 
warranted for speech changes.  The Board notes that while an 
October 1997 VA examination report notes that the appellant's 
speech was rapid, it was not formally pressed, and there is 
no competent evidence of a separately identifiable chronic 
disability manifested by speech changes.  Rather, the June 
2008 VA examination report establishes that the appellant's 
speech was articular and clear, and a normal volume, rate, 
and rhythm were noted.  To the extent that the March 2005 VA 
PTSD examination report reflects complaints of speech 
impairment in association with stress, the Board notes that 
the appellant is service connected for PTSD and anxiety 
disorder.  There is, however, no competent evidence of a 
separately identifiable chronic disability in regard to any 
speech changes, and thus, service connection is not warranted 
under any theory of entitlement.  

The appellant is competent to report her symptoms.  As a 
layperson, however, her opinion alone is not sufficient upon 
which to base a determination as to diagnosis or etiology in 
regard to speech changes.  Rather, the Board must weigh and 
assess the competence and credibility of all of the evidence 
of record.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In reaching a determination in regard to speech changes, the 
Board has accorded more probative value to the competent 
medical evidence.  The Board finds that service connection is 
not warranted.  The Board notes that in the absence of proof 
of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no 
separately identifiable chronic disability in regard to 
speech changes service connection is not warranted under any 
theory of entitlement.  

In regard to the remaining claims pertaining to weight loss, 
sleep difficulty, memory loss, and concentration problems, 
the Board finds that service connection is not warranted 
under any theory of entitlement, as there is no competent 
evidence of a separately identifiable chronic disability in 
association with the relevant symptoms.  See Brammer, supra.  

As noted, the appellant is competent to report her symptoms.  
As a layperson, however, her opinion alone is not sufficient 
upon which to base a determination as to diagnosis or 
etiology in regard to speech changes.  Rather, the Board must 
weigh and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In that regard, and to the extent that the December 1995 VA 
mental examination report notes a decrease in short-term 
memory and difficulty concentrating since separation, the 
Board notes that a mere transcription of lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  A November 1993 
examination report reflects that the appellant specifically 
denied having or having had loss of memory, and denied any 
medical concerns.  While she indicated that she had or had 
had loss of memory or amnesia and frequent trouble sleeping 
in an August 1995 medical history, and the July 2008 
rheumatology report notes insomnia in association with 
chronic pain syndrome, for which service connection has 
herein been granted, the competent evidence does not 
establish a separately identifiable disability manifested by 
sleep difficulty, memory loss, or concentration problems.  
The Board notes that a December 1995 VA brain examination 
report notes cranial nerves II-XII were intact.  

In addition, an August 1995 record notes an onset of weight 
loss in association with child birth/delivery.  A February 
2000 record reflects that she was pregnant and that she had a 
four-year old child.  The August 1995 record notes a normal 
thyroid, and while a February 1997 record notes vague 
symptoms, possible weight loss was noted to reflect 
somatization.  The record notes her weight at age 16-18 was 
115 pounds, an in-service weight of 130 pounds, and the 
record notes a weight of 115-120 pounds during the previous 
year.  In addition, while the July 2008 rheumatology 
examination report reflects concerns in 1996 of a possible 
connective tissue disease given symptoms to include weight 
loss, the July 2008 examiner noted that a review of systems 
had been negative and that examination was normal.  The 
competent evidence does not establish a separately 
identifiable chronic disability in association with weight 
loss, and thus, service connection is not warranted.  

In sum, the Board finds that the evidence is in favor of 
service connection for a depressive disorder, chronic pain 
syndrome, and irritable bowel syndrome, with symptoms to 
include diarrhea, nausea and stomach cramping.  Thus, the 
benefits sought on appeal in regard to those issues are 
granted.  The preponderance of the evidence is against the 
claims in regard to rheumatoid arthritis, fatigue, vision 
problems, weight loss, a skin disorder, hair loss, headaches, 
speech changes, sleep difficulty, memory loss, and 
concentration problems and there is no doubt to be resolved 
in regard to those issues.  Consequently, the benefits sought 
on appeal in regard to those claims are denied.  


ORDER

Service connection for chronic pain syndrome is granted.  

Service connection for rheumatoid arthritis is denied.  

Service connection for fatigue is denied.

Service connection for vision problems is denied.

Service connection for weight loss is denied.

Service connection for irritable bowel syndrome, to include 
symptoms of diarrhea, nausea, and stomach cramping, is 
granted.  

Service connection for a skin disorder manifested by itching 
is denied.

Service connection for hair loss is denied.

Service connection for headaches is denied.

Service connection for speech changes is denied.

Service connection for a depressive disorder is granted.  

Service connection for sleep difficulty is denied.

Service connection for memory loss is denied.

Service connection for concentration problems is denied.


REMAND

On VA pulmonary examination in July 2008, the examiner noted 
that the appellant was undergoing a private pulmonary 
evaluation, and stated that once the records in that regard 
were obtained and reviewed, he would be able to provide an 
opinion.  In August 2008, relevant private records in that 
regard were received.  The VA examiner has not been afforded 
an opportunity to review the records and the appellant has 
not waived initial AOJ consideration of the evidence.  The 
Board notes the reports are relevant to the claims regarding 
both shortness of breath and cough.  

In addition, the Board notes that service connection for PTSD 
was established in a January 2008 decision and the appellant 
was notified of such in May 2008.  The appellant filed a 
notice of disagreement as to the effective date assigned, in 
May 2008.  A statement of the case has not been issued in 
regard to entitlement to the effective date assigned.  See 
Manlincon v. West, 12 Vet. App. 238 (1999) (holding the Board 
should remand the issue to the RO for the issuance of a 
statement of the case when a notice of disagreement had been 
timely filed).  38 U.S.C.A. § 7105.  After a statement of the 
case is issued, the appellant must submit a timely 
substantive appeal in order for the issue to be perfected for 
appeal to the Board.  38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file 
to the VA examiner who performed the July 
2008 pulmonology examination, if 
available; otherwise, another VA examiner.  
The AOJ should request that the examiner 
provide and opinion in response to the 
June 2008 examination request as it 
pertains to shortness of breath and/or 
cough.  A complete rationale should 
accompany all opinions provided.  

2.  The AOJ should issue a statement of 
the case in regard to the issue of 
entitlement to an effective date, prior to 
December 20, 2002, for the grant of 
service connection for PTSD.  

3.  If the benefits sought on appeal 
remain denied regarding a disorder 
manifested by shortness of breath or 
cough, a supplemental statement of the 
case should be issued and the appellant 
afforded a reasonable period of time in 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


